Citation Nr: 1206185	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  05-18 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a scapholunate tear of the left wrist for the period from July 28, 2003 to November 30, 2003. 

3.  Entitlement to a rating in excess of 30 percent for residuals of a scapholunate tear of the left wrist for the period from May 1, 2004, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from June 1985 to December 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 RO rating decision that granted service connection for residuals of a scapholunate tear of the left wrist and assigned a noncompensable rating for the period from July 28, 2003 to November 30, 2003; a temporary total rating for convalescence under 38 C.F.R. § 4.30 for the period extending from December 1, 2003 to April 30, 2004; and a noncompensable rating for the period from May 1, 2004, forward.  In the April 2004 rating action, the RO also denied service connection for a psychiatric disorder, to include PTSD (claimed as PTSD, depression, anxiety, insomnia, and addictive behavior). 

In a February 2005 rating decision, the RO granted a 10 percent rating for the Veteran's service-connected left wrist disability for the period from July 28, 3003 to November 30, 2003; confirmed the assignment of a temporary total 100 percent rating for convalescence under 38 C.F.R. § 4.30 for the period extending from December 1, 2003 to April 30, 2004, and assigned an increased rating of 10 percent rating from May 1, 2004, forward.  Most recently, in an August 2007 rating action, the RO granted an increased rating of 30 percent for the left wrist disability from May 1, 2004, forward.  Where, as is the case here, an award of service connection for a disability has been granted and the assignment of an initial disability evaluation and subsequently assigned disability evaluations for that condition are disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged," as is reflected on the title page of this decision.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Because this increase does not represent the maximum rating available for the disability at issue, the Veteran's claim remains in appellate status, and is characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The evidence on file does not include a current diagnosis of PTSD made in accordance with the provisions of the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 

2.  A psychiatric disorder other than PTSD was not diagnosed prior to or during active service, or for many years thereafter, it did not clearly and unmistakably exist prior to service, nor has a currently diagnosed psychiatric disorder been etiologically linked to the Veteran's period of service, or any incident therein. 

3.  For the portion of the appeal period extending from July 28, 2003 to November 30, 2003, the Veteran's left (minor) wrist disability was manifested by pain and some limitation of motion; additional functional limitation due to pain or during flare-ups commensurate with favorable or unfavorable ankylosis was not demonstrated. 

4.  For the time period from May 1, 2004 forward, the Veteran's left wrist disability has been manifested by ankylosis in any other position except favorable, but is not productive of unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.


CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by active military service; and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010 and 2011).  

2.  Service connection for a psychiatric disorder, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2011). 

3.  For the portion of the appeal period extending from July 28, 2003 to November 30, 2003, the criteria for an initial disability rating in excess of 10 percent for a left wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 (2011).

4.  For the portion of the appeal period extending from May 1, 2004 forward, the criteria for a disability rating in excess of 30 percent for a left wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403  (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim in letters dated in December 2003 and March 2009, wherein the Veteran was advised of the provisions relating to the VCAA.  The Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers. Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA. 

The Board further observes that during the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in May 2009, after the initial adjudication of the claim in April 2004.  However, subsequent adjudication of the claim on appeal was undertaken in a Supplemental Statements of the Case issued in July 2010.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case). 

With respect to the claim involving the left wrist, this arises from the Veteran's disagreement with the initial disability rating following the grant of service connection for this condition.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case. 

To the extent that the initial rating claims may involve a staged or increased rating component, in a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  This notice was provided in June 2008.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service treatment records were obtained.  With respect to the left wrist claim, the Veteran was afforded VA examinations in 2004, 2007, 2008, and 2009 with an addendum provided in 2010.  

The service connection claim for a psychiatric disorder has also been fully developed.  VA psychiatric evaluations were conducted in July 2008 and November 2009.  Thereafter, the Board sought an expert medical opinion from VHA in 2011.  That opinion was provided in June 2011.  The Board requested additional information clarifying that opinion in August 2011, which was provided in September 2011.  The Veteran's representative urges that still more development be undertaken, contending that the 2011 medical opinions provided were not fully responsive to the issue of pre-existing disability.  Having reviewed those opinions and the record as a whole, the Board is satisfied that in fact the evidentiary record is sufficient to address all of the theories of entitlement raised by the Veteran and that no further development or delay in the appellate process is necessary.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

Service Connection- Psychiatric Condition to include PTSD

The Veteran's service personnel records indicate that he had approximately 21/2 years of foreign and/or sea service, and was not awarded decorations evidencing combat.  His occupational specialty was listed as a record telecom center operator.  

The Veteran's service treatment records (STRs) are negative for complaints, treatment or a diagnosis of a psychiatric nature.  A periodic physical examination report of September 1991 reflects that psychiatric evaluation was normal.  It does not appear that a separation examination was conducted in conjunction with his discharge from service in December 1992.

In July 2003, the Veteran filed service connection claims for a variety of conditions including depression, anxiety, PTSD, insomnia and addictive behavior.  

VA records reflect that the Veteran was hospitalized in July and August 1999 at which time continuous drug dependence (cocaine/cannabis) was diagnosed.  A 2-year history of cocaine abuse was noted.  

In June and July 2003, the Veteran was again hospitalized for treatment of diagnosed continuous drug dependence, cocaine and cannabis.  At that time, a 20-year history of drinking was noted.  The intake report reflected that the Veteran's mother died of cancer when he was 17 years old, and that thereafter, he became depressed and began to use marijuana, crack cocaine and alcohol.  It was also noted that the Veteran's father was a functioning alcoholic who died after over-ingesting alcohol.  

In a January 2004 stressor statement, the Veteran reported that he received a call from the Red Cross that his mother was going to die in a few days.  He stated that he went home and that she passed away in February 1988 (or February 1986).  He indicated that he was very close to his mother and that he never was able to fully grieve.  The Veteran further reported that his father died in January 1993 from a heart attack, after he was released from his period of service.  

A July 2006 psychiatric evaluation reflects that bipolar disorder was diagnosed.  

In a June 2008 stressor statement, the Veteran attributed his psychiatric problems and addictions to the death of mother at the outset of his period of service.  He also reported that his father was an alcoholic and that he had nobody to talk to about his mother's death.   

A VA psychiatric examination was conducted in July 2008 and the Veteran's claims file was reviewed.  The examiner, a psychologist, indicated that the Veteran's primary stressor was that his mother died of cancer while he was in the military.  It was noted that the Veteran was given a week's leave to attend her funeral.  The Veteran also reported that his father died soon after his was discharged.  The following diagnoses were made: bipolar disorder; alcohol dependence; cannabis dependence; and cocaine dependence (all in remission).  The examiner indicated that the Veteran's drug and alcohol dependence were more likely than not secondary to his bipolar disorder.  The examiner commented that although the Veteran did not meet the criteria for PTSD, his bipolar disorder interfered with his functioning for many years.  The examiner stated that it was only after the Veteran's bipolar disorder was treated that he had been able to abstain from drugs and alcohol and develop a more stable life.  The examiner indicated that "it [was] possible that the deaths of [the Veteran's] parents precipitated depressive reactions as part of the bipolar disorder and led to a decline in functioning."  The examiner further remarked that "although a PTSD diagnosis [was] not supported, it [was] more likely than not that the deaths of both parents (in 1985 and 1992) aggravated [the Veteran's] bipolar disorder and precipitated depressive reactions which caused a decline in his functioning."  

In March 2009 the service connection claim for a psychiatric disorder was remanded for additional evidentiary development.  

In November 2009, another VA psychiatric examination was conducted and the Veteran's claims file was reviewed.  The Veteran reported that he began drinking at the age of 12 and smoked marijuana on a daily basis during high school.  He stated that he drank excessively in service, especially after his mother died and used hashish at the end of his tour, but had not used any illicit substances prior to that time.  Bipolar disorder was diagnosed, with related conditions described as alcohol, cannabis and cocaine dependence in sustained full remission.  The examiner indicated that she thoroughly reviewed the Veteran's claims file and his electronic medical records, and that she performed a comprehensive clinical interview as well.  The examiner stated that the Veteran's history, clinical course, and current presentation were most consistent with a DSM-IV diagnosis of a bipolar affective disorder, characterized by chronic symptoms of irritability, sleep disturbance, distractibility, and impulsivity.  The examiner reported that the Veteran had been diagnosed with and treated for a bipolar disorder at VA facilities since June 2006.  The examiner indicated that the Veteran described an extensive substance dependence history dating back to his teens and prior to enrolling in the military.  The examiner related that the Veteran's substance use resulted in moderate behavioral disturbances (i.e., cheating in school as he could not concentrate on material secondary to intoxication, as well as being picked up by police on multiple occasions, although without being arrested).  

The examiner reported that the Veteran continued to drink while in the military.  The examiner stated that the Veteran's mother died in the beginning of his tour, which had a significant emotional impact on him.  It was noted that the Veteran drank heavily in order to cope with his mother's death, which was a pattern that continued throughout his military service and for several years after discharge from service.  The examiner indicated that the Veteran reported that his drinking and later illicit use and psychiatric symptoms were exacerbated following his father's death in 1992, and then following his brother's death in 2004.  The examiner commented that "although [the Veteran's] parents' deaths may have potentially triggered a depressive reaction related to his bipolar disorder, it was difficult to make a firm conclusion about the etiology of his mental disorder when considering his ongoing substance dependence."  The examiner also further noted that there were no records indicating treatment for a mental disorder during the Veteran's military service and that, in fact, the Veteran did not receive treatment until 2003, eleven years post-discharge, and that treatment was for his substance dependence.  The examiner indicated that "there was no evidence that any events directly related to service caused or aggravated his psychiatric condition."  

The examiner reported that the Veteran continuously identified his parents' deaths as the stressors that were related to his psychiatric problems.  The examiner remarked that although the Veteran did learn of his mother's death while in the service, that event was not considered to be connected to his period of service.  The examiner commented that, thus, it was her opinion that "it [was] less likely than not that the Veteran's bipolar disorder [was] etiologically related to his period of service."  The examiner stated that the death of one's parents does not meet the DSM-IV criteria for a stressor associated with PTSD.  The examiner reported that while in the service, the Veteran was not in a combat zone and did not describe involvement in any other events that met the DSM-IV criteria for potentially traumatic events.  The examiner indicated that, therefore, without a stressor present, there was no evidence of PTSD.  

In 2011, the Board sought still further evidentiary development of the Veteran's claim, requesting an expert medical opinion from VHA.  In doing so, the Board observed that a March 2009 Board remand had specifically requested that the Veteran be scheduled for a VA examination by a psychiatrist to determine the etiology of any current psychiatric disorder; it was noted that the November 2009 VA psychiatric examination was performed by a psychologist.  Additionally, the Board described the November 2009 VA examiner's opinions as somewhat contradictory.  In this regard, it was explained that the examiner indicated that there was no evidence of PTSD and that it was her opinion that "it [was] less likely than not that the Veteran's bipolar disorder [was] etiologically related to his period of service."  The Board observed that the examiner also commented that "although [the Veteran's] parents' deaths may have potentially triggered a depressive reaction related to his bipolar disorder, it was difficult to make a firm conclusion about the etiology of his mental disorder when considering his ongoing substance dependence."  The Board interpreted the examiner's statement as implying that the Veteran may have had a depression reaction at the time of his parents' deaths related to his bipolar disorder and believed that this appeared to contradict her opinion that his bipolar disorder was not etiologically related to his period of service, warranting additional development.  

The Board requested that the medical expert review the entire record and furnish an opinion, supported by adequate rationale, with respect to the following questions:  

	Please identify all current psychiatric disorders.  

	For each psychiatric disorder diagnosed, please indicate whether it more likely, less likely, or at least as likely as not (50 percent probability), that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service.  

	Please also comment as to the likelihood that any aspect of the Veteran's period of service caused or permanently aggravated a psychiatric condition that results in current disability.  

If it is determined that the that deaths of the Veteran's parents caused a chronic increase in severity in a psychiatric disorder (as opposed to a temporary reaction), the examiner should point to any evidence showing that increase was associated with the Veteran's period of service.  

If PTSD is diagnosed, the examiner should specify the stressor(s) upon which the diagnosis was based.

In June 2011, a medical opinion was provided by a VA psychiatrist, who indicated that the four volumes of the Veteran's medical history had been reviewed.  Initially, it was concluded that the Veteran met the criteria for a diagnosis of bipolar disorder and that disorders including cannabis, alcohol, and cocaine dependence were also shown.  The doctor could not determine whether the diagnosis of bipolar disorder was primary or substance induced, and opined that in any event, it was less likely etiologically related to the Veteran's period of service.  The psychiatrist explained that the death of the Veteran's parents appeared to be a significant negative life event that may have played a role in the exacerbation of his bipolar disorder and the co-morbid substance abuse disorder.  It was further observed that there was no evidence that any event directly related to military service initiated or exacerbated his psychiatric condition.  The psychiatrist concluded that a DSM diagnosis of PTSD was not established based on the specified criteria.   

In August 2011, additional clarification relating to the opinion was sought.  Specifically it was requested that an opinion be provided addressing: (1) whether it was at least as likely as not that the Veteran had a psychiatric disorder which pre-existed service; (2) if so, whether that disorder was chronically aggravated (permanently worsened) during military service; and (3) if not, whether it was at least as likely as not that the currently claimed psychiatric disorder was etiologically related to the Veteran's period of service.  

In September 2011, the psychiatrist who provided the original June 2011 opinion, provided an addendum.  Initially, the psychiatrist opined that it was at least as likely as not that the Veteran had a psychiatric disorder which pre-existed service.  However, later in the addendum the psychiatrist explained that based on the facts (as provided below) it was "possible" that the Veteran may have had a psychiatric disorder which pre-existed service, but could not conclude whether the condition was aggravated during service, due to the death of his parents.  Evidence summarized by the psychiatrist included the death of the Veteran's mother when he was 18 years old and starting his military career, and the death of his father soon after the end of his military career, as well as the Veteran's reports of increased alcohol use and substance abuse associated with these deaths.  Also noted was the Veteran's alcohol use from age ten and cannabis use as a teen.  It was further mentioned that he had his first psychiatric admission in 1999, at which time cocaine and cannabis abuse were diagnosed, and that bipolar disorder was first diagnosed in 2006.

Analysis

The Veteran contends that he has a psychiatric disorder, to include PTSD, which is related to his period of service.  Specifically, he maintains that his psychiatric disorder resulted from the death of his mother which occurred at the beginning of his period of service, following which he received no counseling and did not grieve, compounded by the death of his father in 1993, shortly following his discharge from service.  

Generally, in order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection shall be granted to a Veteran if the Veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including: arthritis, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2011). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

To the extent that the Veteran seeks service connection specifically for PTSD, service connection for PTSD in particular requires: (1) medical evidence diagnosing the condition in accordance with the American Psychiatric Association's Statistical Manual of Medical Disorders (4th ed. 1994) (DSM-IV), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor(s).  See 38 C.F.R. § 1154(b); 38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).  

The diagnostic criteria, including those related to stressors, set forth in the DSM-IV for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125.  The DSM-IV provides two requirements to support a diagnosis of PTSD: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others;" and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 209.  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  

The Board further notes that effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) relating to establishing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  These revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

The amended version of 38 C.F.R. § 3.304(f)(3) liberalizes the evidentiary standard for establishing the required in-service stressor under certain circumstances.  First, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho- physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of a Veteran's service.  Id.  

Initially, a threshold requirement for the granting of service connection for PTSD under either the former or amended regulations is evidence of a current disability. In other words, in the absence of evidence of a current disability, in this matter a diagnosis of PTSD according to the DSM-IV, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Court held that the requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In this case, the Veteran's STRs are entirely negative for a diagnosis of PTSD, as are post-service clinical records.  In addition, VA examination reports of July 2008 and November 2009 reflect that the diagnostic criteria for PTSD had not been met.  Finally, the June 2011 medical opinion indicated that there was no evidence in the file that the diagnostic criteria relating to PTSD had been established.  

The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Thus, because the evidence firmly establishes that the evidentiary record does not contain a current diagnosis of PTSD made in accordance with the DSM-IV; service connection for this claimed disorder is not warranted upon this basis alone. 

With respect to the service connection claim for a psychiatric disorder other than PTSD, initially the Board must address whether a psychiatric disorder existed prior to service. 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111. 

To rebut the presumption of sound condition under section 1111 for conditions not noted at entrance to service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096  (Fed. Cir. 2004); 38 U.S.C.A. § 1153.   

In this case, the file contains no clinical evidence of a diagnosis of a psychiatric condition made prior to service and the 1985 enlistment examination report indicates that psychiatric evaluation was normal.  Post-service evidence similarly fails to establish that a psychiatric disorder clearly and unmistakably existed prior to service.  The opinion provided by a VA psychiatrist in September 2011, to the effect that it was as likely as not that the Veteran had a psychiatric disorder which pre-existed his service, and that the Veteran may have had a psychiatric disorder which pre-existed his service entrance, fail to amount to the high standard of clear and unmistakable evidence of pre-existence.  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  

Hence, the Board finds that as there is not clear and unmistakable evidence of a preexisting psychiatric condition to rebut the presumption of sound condition, and accordingly, there is no basis upon which to afford service connection based on aggravation.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306(a). 

Where, as here, the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094-1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  

The Veteran's STRs do not reflect that any psychiatric disorder was diagnosed in service and psychiatric evaluation conducted upon periodic examination of September 1991, about 1/2 year prior to the Veteran's discharge from service, was normal.  Moreover, there is no indication that the Veteran had a diagnosis of a psychosis manifested to a compensable degree during the first year following his separation from service.  Clinical evidence reflects that a psychiatric disorder was not initially diagnosed until more than 10 years after the Veteran's discharge from service.  Accordingly, entitlement to service connection for a psychosis on a presumptive basis is also not warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  

Post service, the Veteran was hospitalized and substance (drug and alcohol) use disorders were diagnosed in 1999 and 2003.  The 2003 report mentions depression and substance use linked to the deaths of the Veteran's parents, per his own report.  The earliest post-service diagnosis of a psychiatric condition was in 2006, at which time bipolar disorder was diagnosed.  

However, bipolar disorder initially diagnosed more than a decade after the Veteran's period of service, has not been etiologically linked to the Veteran's period of service or any incident therein, to include the reported deaths of his parents.  A requirement for a showing of such a relationship has been repeatedly reaffirmed by the Court of Appeals for the Federal Circuit, which has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between the veteran's service (or a service connected disability) and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In fact, the record contains competent medical opinions of November 2009 and June 2011, which accounted for and considered the Veteran's lay history and assertions, and which indicated that it was less likely than not that a psychiatric disorder was etiologically related to service.  

As the aforementioned opinions of 2009 and 2011 were based on a comprehensive review of the file, as well as consideration of both lay and clinical evidence, and rationale supporting these opinions was offered, the Board considers these medical opinions to be the most probative evidence of record as related to the matter of etiological nexus to service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In addition, the Veteran has not provided any competent lay or medical evidence rebutting these opinions or otherwise diminishing their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In contrast, the file contains less probative evidence in the form of the opinions provided upon VA examination of 2008, and the Veteran's lay opinion regarding the etiology of his claimed psychiatric disorder.  In 2008, a VA examiner indicated that "it [was] possible that the deaths of [the Veteran's] parents precipitated depressive reactions as part of the bipolar disorder and led to a decline in functioning."  The examiner further remarked that "although a PTSD diagnosis [was] not supported, it [was] more likely than not that the deaths of both parents (in 1985 and 1992) aggravated [the Veteran's] bipolar disorder and precipitated depressive reactions which caused a decline in his functioning.  

The Board observes that an award of service connection may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).  As such, opinions indicating that something is "possible", such as the opinion made by the VA examiner in 2008, are, for all intents and purposes, inconclusive as to the origin of a disorder and cannot be employed as suggestive of a linkage between a Veteran's claimed disorder and his military service; moreover that opinion failed to even mention service in relation to the etiology of the Veteran's bipolar disorder.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  

In addition, the Veteran himself maintains and has opined that his currently claimed psychiatric disorder is service-related.  The Veteran has not demonstrated that he has any expertise to render such an opinion.  Moreover, his opinion as to the etiology of the claimed psychiatric disorder is not consistent with the objective evidence of record, which fails to reveal any indication of a psychiatric disorder until more than a decade post-service or competent and probative medical opinions provided in 2009 and 20011, which did not establish service-related etiology of any currently manifested psychiatric disorder.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, his assertions regarding etiology of the claimed psychiatric disorder are of no probative value, as they are beyond his competency to make.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998); (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495- 97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In this case, the Veteran appears to assert continuity of psychiatric symptomatology in and since service.  This assertion, however, is not consistent with the entire evidentiary record.  As indicated above, the STRs are entirely negative for any psychiatric symptoms or diagnosis and fail to contain any mention of the death of the Veteran's mother.  Post-service, the record first reflects that depression was noted in 2003, in conjunction with treatment for substance abuse.  It was not until that time, more than a decade after service, that the Veteran initially mentioned the death of his mother associated with symptoms of depression and substance abuse.  The Board notes that this initial report was also coincident with the Veteran's initial service connection claim for a psychiatric disorder filed in July 2003.  This length of time from service separation and first documentation of psychiatric symptomatology is not consistent with a finding of chronic disability incurred during active service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is a proper factor to consider when evaluating continuity of symptomatology).

In assessing the Veteran's credibility, the Board cannot help but notice that in this case, the Veteran's lay accounts in support of his claim have been both inconsistent and contradictory.  He has at various times identified the date of his mother's death as 1985, 1986 and even 1988; however he has never provided her death certificate for the record and her death is not mentioned in the STRs or at any time prior to 2003, when the Veteran filed his service connection claim.  If, as he claims, this event was of such significance as to have caused his psychiatric condition, it would be logical and likely that he would be able to consistently and accurately provide the date of her death for the record.  In addition, he has asserted that the death of his mother resulted in subsequent substance abuse, which is in essence maintained as early psychiatric symptomatology.  However, the Veteran has indicated that his drug and alcohol use started as early as 12 years old and began well prior to his mother's death.  See the 2009 VA examination report.  These inconsistencies and contradictions undermine the credibility of the lay statements and history provided by the Veteran.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Accordingly, in this case the Board finds the STRs, clinical evidence and opinions of competent medical experts to be the more probative and reliable evidence, than the Veteran's unsupported self-interested assertions, made years after his discharge from service.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of the evidence). 

As to the Veteran's diagnosed substance abuse disorders, and to the extent that the file reflects drug and alcohol use, prior to, during and subsequent to service, compensation cannot be paid if a disability is a result of a person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (2011).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, effective for claims filed, as in the instant case, after October 31, 1990, payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(m), 3.301(d) (2011).   

The Board notes that in Allen v. Principi, 237 F.3d. 1368 (Fed. Cir. 2001) the United States Court of Appeals for the Federal Circuit held that a Veteran can receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of a service-connected disability.  The Court made it clear that in order to grant service connection for alcohol or drug abuse secondary to a service-connected disability, there must be a causal relationship between the service connected disability and the alcohol or drug abuse.  The Court stated "clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service connected disability and where the alcohol or drug abuse disability is not due to willful wrongdoing" is needed.  Allen, 237 F.3d at 1377.   

In this case, the evidence does not show that a service-connected disorder caused the Veteran's alcohol and drug abuse, nor has any such link been made by virtue of competent medical evidence or opinion.  As such, service connection is not warranted for any alcohol or drug abuse disability. 

For the reasons explained herein, the preponderance of the evidence is against the service connection claim for a psychiatric disorder to include PTSD and the appeal as to this claim must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board has considered the doctrine of affording the benefit of any existing doubt with regard to the issue on appeal; however, as the preponderance of the evidence is against the claim, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the ultimate resolution of the claim on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.

Increased Ratings - Left Wrist Disability

By rating action of April 2004, service connection was established for residuals of a scapholunate tear of the left wrist, for which a noncompensable rating was assigned from July 28, 2003 to November 30, 2003; a temporary total 100 percent rating for convalescence under 38 C.F.R. § 4.30 was assigned for the period extending from December 1, 2003 to April 30, 2004; and a noncompensable rating was assigned for the period extending from May 1, 2004, forward.

The grant was based on STRs which revealed that the Veteran injured his left wrist in April 1988 as a result of a fall.  At that time, the Veteran experienced numbness and tingling of the left hand and a scapholunate tear of the left wrist was diagnosed.  The injury was treated with a short-arm cast.  

Private medical records reflect that the Veteran underwent left wrist surgery in January 2002, described in part as resection of tears of the scapholunate ligament.  

VA records reflect that the left wrist was evaluated in September 2003.  The Veteran complained of pain since the initial injury in service and reported that he had undergone surgery in October 2001, with no improvement of pain.  Physical examination revealed restriction of flexion/extension of 70/45, with no marked restriction of radial/ulnar deviation and no swelling or erythema.  X-ray films revealed changes consistent with avascular necrosis of the lunate and degenerative changes of the capitates.  Treatment options including wrist fusion surgery were discussed.  

Post-service VA records reflect that the Veteran underwent left wrist surgery on December 1, 2003, described as left lunate excision and scaphocapitate fusion.  Following surgery, a cast was used.  When seen by occupational therapy in February 2004, the Veteran complained of left wrist pain.  Left wrist flexion to 90 degrees and extension of 50 degrees were reported.  A wrist splint to be worn only at night or with activities was issued.  X-ray films of the left wrist taken in April 2004 revealed evidence of prior fractures involving the left scaphoid and lunate bones, and possible avascular necrosis in the left lunate bone.  

A VA therapy note dated May 14, 2004, reflects that the Veteran had wrist motion of 40 degrees of flexion, 10 degrees of extension, 30 degrees of ulnar deviation, and 20 degrees of radial deviation.  

A VA examination of the left wrist was conducted in June 2004.  Examination revealed 2 left wrist scars, one at the mid-dorsum measuring 3cm (length) x 1/2 cm wide, and the other a linear scar measuring 11/2 cm on the thumb side of the wrist.  The scars were described as atrophic, not fixed to underlying structures, and non-tender.  There was marked limitation of motion of the left wrist with plantar flexion to 10 degrees, and dorsiflexion, ulnar deviation and radial deviation to 0 degrees.  The examiner was not able to comment on worsening of range of motion on activity or exacerbation, absent any point of reference to do so.

By rating action of February 2005, the RO granted a 10 percent rating for the Veteran's service-connected left wrist disability for the period from July 28, 3003 to November 30, 2003; confirmed the assignment of a temporary total 100 percent rating for convalescence under 38 C.F.R. § 4.30 for the period extending from December 1, 2003 to April 30, 2004, and assigned an increased rating of 10 percent rating from May 1, 2004, forward.

A VA examination of the joints was conducted in August 2007.  It was noted that post surgery, the Veteran still experienced pain and had no left wrist motion.  Occasional swelling was also noted, as were complaints of fatigue and lack of endurance.  It was noted that the Veteran was employed at a retail store as a training coordinator, and that the left wrist condition did not impact his job.  The examiner mentioned that the Veteran was right-handed.  The Veteran reported that lifting anything was difficult, as were daily activities such as dressing and swimming.  On examination, there was evidence of left wrist swelling and tenderness.  Left hand weakness was also shown with grip strength of 3/5.  It was noted that there was no active or passive motion of the left wrist, and that as left wrist was fused and the Veteran could not perform repetitive motion.  Status post fracture of the left wrist and fusion with no range of motion and severe functional disability was diagnosed.  

By rating action of August 2007, the RO granted an increased rating of 30 percent for the left wrist disability from May 1, 2004, forward.

A VA examination of the joints was conducted in August 2008.  The Veteran indicated that he was employed full-time as a customer service manager.  Since the 2003 surgery, the Veteran reported having continued pain, stiffness, and loss of motion, as well as occasional symptoms of tremors and muscle twitching.  He mentioned having severe flare-ups occurring weekly, during which he was unable to use his left hand/wrist/arm.  Physical examination revealed active range of motion of 10 degrees of dorsiflexion, 20 degrees of palmar flexion, radial deviation from zero to 2 degrees, and ulnar deviation from zero to 20 degrees, with pain on testing.  Passive range of motion testing revealed 12 degrees of dorsiflexion, 25 degrees of palmar flexion, radial deviation from zero to 2 degrees, and ulnar deviation from zero to 30 degrees, with pain on testing.  The report appears to indicate the presence of left wrist ankylosis, not fixated in any specific position, but resting at a neutral position of 0 degrees.  Scars over the left wrist due to a prior surgery were noted.  Chronic post surgical changes and radiocarpal degenerative changes were diagnosed. 

The report mentioned that the left wrist disability was productive of decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, weakness or fatigue and decreased strength.  It was also noted that the condition severely impacted daily activities such as bathing, grooming, chores and shopping, due to inability to use the left hand.  

Another VA examination of the joints was conducted in December 2009.  The Veteran reported that since 2006, weakness in the left wrist had increased and he was unable to use a cane in the left hand.  He also reported that he experienced shaking in the left hand and wrist, lack of strength and impairment of fine motor skills.  It was noted that he constantly wore a left wrist brace.  There was no motion of the left wrist, as the Veteran was unable to perform any such testing do to fusion surgery.  He was able to make a left hand fist using all of the fingers, but not the thumb.  Chronic post surgical changes and radiocarpal degenerative changes were diagnosed.  The reported mentioned that the Veteran was employed full-time as a child care worker, and had missed 2 weeks of work during the past year due to wrist/lack of motion problems.  It was also noted that the condition prevented exercise and chores and moderately impacted daily activities such as dressing and travelling, but did not impact driving, bathing, feeding or grooming.  

In June 2010, an addendum to the 2009 VA examination report was provided following a review of the claims file.  At that time, the examiner clarified that the left wrist was ankylosed, and explained that it was fixated in a neutral position with no range of motion.  It was noted that the Veteran was still employed full-time as a youth counselor and that he had missed less than a week of work during the last year due to his left wrist disability.  

Analysis

The Veteran's claim for a higher evaluation for a left wrist disability was placed in appellate status by his disagreement with the initial rating award.  In such circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" rating, as will be further explained herein.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As such, the Veteran is seeking entitlement to an initial disability rating in excess of 10 percent for the portion of the appeal period extending from July 28, 2003 to November 30, 2003; and entitlement to a disability rating in excess of 30 percent for the portion of the appeal period extending from May 1, 2004, forward.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor. 38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282  (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). In appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999). Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505  (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran's service-connected left wrist disability, characterized as residuals of a scapholunate tear of the left wrist, was initially evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Under that code, limitation of dorsiflexion (extension) of either wrist to less than 15 degrees or limitation of palmar flexion of either wrist to a point in line with the forearm warrants a maximum 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2011).  

The left wrist disability was later rated under DC 5214, which provides that an evaluation of 20 percent is assignable for favorable ankylosis of the minor wrist in 20 to 30 degrees of dorsiflexion.  38 C.F.R. § 4.71a, DC 5214.  A 30 percent rating is warranted for ankylosis of the minor wrist in any other position except favorable.  Id.  A maximum 40 percent rating is warranted for unfavorable ankylosis of the minor wrist in any degree of palmar flexion, or with ulnar or radial deviation.  Id.

Normal dorsiflexion of the wrist is from zero to 70 degrees, normal palmar flexion is from zero to 80 degrees, normal ulnar deviation of the wrist is from zero to 45 degrees, and normal radial deviation is from zero to 20 degrees.  38 C.F.R. § 4.71a, Plate I (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

For the portion of the appeal period extending from July 28, 2003 to November 30, 2003, an initial 10 percent evaluation was assigned under DC 5214, based on evidence of restricted range of motion of the left wrist with complaints of pain.  

As for the assignment of an initial disability rating in excess of 10 percent for the left wrist for the portion of the appeal period extending from July 28, 2003 to November 30, 2003, notably, the 10 percent rating under DC 5215 is the maximum available rating under this diagnostic code, and no other diagnostic code evaluates limitation of motion.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 cannot provide a basis for a higher rating because the Veteran is already receiving the highest rating predicated on limitation of motion.  Spencer v. West, 13 Vet. App. 376, 382 (2000).

If the Veteran's wrist was ankylosed, an increased rating could be assigned under Diagnostic Code 5214.  However, during the time period at issue, the medical evidence does not show any ankylosis or impairment of the left wrist commensurate with ankylosis.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  In an October 2010 brief, the Veteran's representative maintains that total wrist fusion surgery took place in November 2003.  In fact, left wrist surgery did not take place until December 1, 2003, and immobilization/ankylosis of the wrist was not shown prior to that time or until after the surgery took place.  Therefore, consideration of a higher disability rating under Diagnostic Code 5214 is not warranted. 

When the maximum schedular rating is in effect for loss of motion of a joint, and the disability does not meet the criteria for a higher disability rating under any other applicable diagnostic code (after all other potential diagnostic codes have been considered), further consideration of functional loss may not be required.  See Johnston v. Brown, 10 Vet. App. at 80 (1997); see also 38 C.F.R. §§ 4.40, 4.45, DeLuca, 8 Vet. App. at 206-7.  Even upon consideration of the effect of additional range of motion lost due to pain, fatigue, weakness, or lack of endurance following repetitive use or flare-ups, or based upon the degree of functional impairment, the criteria for more than a 10 percent disability rating for the left wrist disability is not satisfied.  There was no limitation of motion or function due to pain and other factors shown that was so great and persistent so as to result in limited motion to the degree required for a higher disability rating of 20 percent, requiring indications of immobility.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  Accordingly, there is no basis for the assignment of an initial evaluation in excess of 10 percent for the left wrist disability for the portion of the appeal period extending from July 28, 2003 to November 30, 2003.

With respect to the appeal period extending from May 1, 2004 forward, the Board also finds that the Veteran is not entitled to a rating in excess of 30 percent.  In this respect, the credible lay and medical evidence shows that the Veteran's left (minor) wrist disability resulted in ankylosis in any other position except favorable, but was not shown to result in unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.

From May 1, 2004 forward, clinical evidence has consistently described the Veteran's left wrist disability as ankylosed, and not fixated in any specific position, but resting at a neutral position of 0 degrees.  The extent of ankylosis, in the neutral position, by definition results in ankylosis in a position other than favorable.  See 38 C.F.R. § 4.71a, DC 5214; Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1) (noting that position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, and that only this position is considered favorable).

The Board cannot find a basis for a rating in excess of 30 percent at any time from May 1, 2004 forward.  In this regard, the Veteran's left wrist disability was not manifested by unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation at any time during the appeal period.  The criteria in this regard are very specific and must be shown in order to warrant an increase in evaluation.  

The Board has considered the statements of the Veteran as to the extent of his left wrist symptoms in conjunction with his increased rating claim.  See Layno v. Brown, 6 Vet. App. 465, at 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must primarily consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, at 208 (19994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation, he is not competent to make such an assertion, nor to assess the degree and extent of disability associated with his left wrist disability for rating purposes. 

The Board has also considered whether there is any other basis for the assignment of a higher or separate evaluation for manifestations of the left wrist disability.  Evidence on file indicates the presence of two scars in the area of the left wrist, one at the mid-dorsum measuring 3cm (length) x 1/2 cm wide, and the other a linear scar measuring 11/2 cm on the thumb side of the wrist.  The scars were described as atrophic, not fixed to underlying structures, and non-tender (June 2004 VA examination report).  On this basis, entitlement to a separate evaluation for the scars has been considered.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that separate evaluations are warranted where the symptomatology under various diagnostic codes is not duplicative or overlapping).

As the claim on appeal was filed in July 2003, the rating criteria for scars in effect since August 30, 2002 are applicable to the claim.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002); see also VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).  

DC 7800 pertains to scars in the region of the head, face, or neck which is not at issue in this case.

Under DC 7801, a 10 percent rating is warranted for scars, other than the head, face, or neck, that are deep or cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.).  A deep scar, according to Note 2, is one associated with underlying soft tissue damage.  Under Note 1, scars in widely separated areas, as on 2 or more extremities or on anterior and posterior surfaces of extremities or the trunk, will be separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.

Under DC 7802, a 10 percent rating is warranted for scars that are superficial, do not cause limited motion, and cover area of 144 inches (929 sq. cm).  A superficial scar, as defined in Note 2, is one not associated with underlying soft tissue damage.  Again, scars in widely separated areas, as on 2 or more extremities or on anterior and posterior surfaces of extremities or the trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  See Note 1 to 38 C.F.R. § 4.118, DC 7802.

Under DC 7803, a 10 percent rating is warranted for a scar that is superficial and unstable.  An unstable scar is defined at Note 1 as one where, for any reason, there is frequent loss of covering over the scar.  A superficial scar is defined in Note (2) as one not associated with underlying soft tissue damage.

Under DC 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  A superficial scar is again defined in Note (1) as one not associated with underlying soft tissue damage.

Under DC 7805, a scar may also be rated based upon limitation of function of the part affected.

The Veteran's left wrist scars have not been shown to be at least 144 square centimeters, or at least 39 square centimeters and deep and nonlinear, or unstable.  Neither has been described as painful nor has evidence shown them to be productive of limitation of function.  Therefore, the Board finds that the relevant diagnostic criteria do not provide a basis for a separate compensable rating for that manifestation of the left wrist disability.  38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804.

In closing, an initial evaluation in excess of 10 percent for a left wrist disability is not warranted for the portion of the appeal period extending from July 28, 2003 to November 30, 2003, nor is an evaluation in excess of 30 percent for the portion of the appeal period extending from May 1, 2004, forward.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this conclusion, the Board has considered the provisions of 38 C.F.R. §§ 4.3 and 4.7, and the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990); see 38 U.S.C.A. § 5107(b) (West 2002).

Extraschedular Considerations and TDIU

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

Manifestations of the Veteran's service-connected left wrist disability cause impairment that is contemplated by the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, the disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate. 

As previously mentioned, in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1). 

In this case, there is no evidence of an exceptional disability picture.  The record does not reflect, nor does the Veteran himself contend, that his service connected left wrist disorder has required frequent periods of hospitalization.  Moreover, no appreciable marked interference with employment is shown.  The Board notes that the left wrist disorder has caused some limitations such as lifting and activities such as athletics.  However, essentially, there has been no evidence presented which indicates that the Veteran's service connected left wrist disorder has caused marked interference with the Veteran's ability to maintain or obtain employment.  Referral for consideration of extraschedular ratings is, therefore, not warranted. 

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation. There must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable since the evidence of record does not demonstrate that the Veteran has been rendered unemployable due to his service-connected disorders, nor has the Veteran so alleged.  In fact the most recent evidence indicates that the Veteran is employed full-time.  Thus, at this point, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for a psychiatric disorder other than PTSD, is denied.

Entitlement to an initial rating in excess of 10 percent for residuals of a scapholunate tear of the left wrist for the period from July 28, 2003 to November 30, 2003, is denied. 


	[Continued on following page.]


Entitlement to a rating in excess of 30 percent for residuals of a scapholunate tear of the left wrist for the period extending from May 1, 2004 forward, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


